Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 12/07/2020 is duly acknowledged.
Claim 10, 11, 15-20 and 24 have been canceled by applicants.
Claims 27-34 (dependent from claim 23) have been newly presented for examination.
Claims 1-9, 12-14, 21-23 and 25-34, as currently amended/presented (elected invention of group I; directed to “a pharmaceutical composition”) have been examined on their merits in this office action.
Claim Objections - New
1.	Claims 1 and 23 (as presented) are objected to because of the following informalities:  claims recite the limitations “wherein the pharmaceutical composition is formulated in a topical dosage form selected from a cream, gel, foam, ointment, and a lotion”, which should be amended to recite “wherein the pharmaceutical composition is formulated in a topical dosage form selected from the group consisting of a cream, gel, foam, ointment, and a lotion” in order to conform to a proper Markush group recitation and avoid any ambiguity.  Appropriate correction is suggested.
Claim Rejections - 35 USC § 112 – Written description- Made/Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-9, 12-14, 21-23 and 25-34 (as currently amended/presented) are/remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the entire scope of claimed invention.
Claim 1 (as currently amended) is directed to “A pharmaceutical composition, comprising at least one species of gram negative bacteria a purified, viable, commensal organism isolated from skin of a donor subject and present in an amount sufficient for reduction of atopic dermatitis in a subject in need thereof; and a pharmaceutically acceptable carrier, wherein the pharmaceutical composition is formulated in a topical dosage form selected from a cream, gel, foam, ointment, and a lotion.”

Claim 23 (as currently amended) is directed to “A pharmaceutical composition, comprising: at least one species of gram negative bacteria a purified, viable, commensal organism reduction of skin Staphylococcus aureus in a subject in need thereof; and a pharmaceutically acceptable carrier, wherein the pharmaceutical composition is formulated in a topical dosage form selected from a cream, gel, foam, ointment, and a lotion.” (instant claim does not even require the “gram negative bacteria” to be isolated from skin of a donor subject, or to be a skin commensal organism per se).

Also, it is to be noted that instant claims 1 and 23, as currently amended, are not limited to a “donor subject” that does not have atopic dermatitis, i.e. may include a “donor subject” having atopic dermatitis or eczema, or for that matter any other disease and/or conditions).

To satisfy the written description requirement, applicants may convey reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. 
Applicants may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. See, e.g., Vas-Cath, 935 F.2d at 1565, 19 USPQ2d at 1118. 
The written description requirement of 35 U.SC. 112 exists independently of enablement requirement, and the requirement applies whether or not the case involves questions of priority. The requirement applies to all inventions and includes chemical inventions. The fact that the patent is directed to method entailing use of compounds, rather than to compounds per se, does not remove patentee’s obligation to provide a description of the compound sufficient to distinguish infringing methods from non-infringing methods. See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ 2d 1886, 1890-93 (Fed. Cir. 2004). 
With regard to the description requirement, applicants’ attention is invited to consider the decision of the Court of Appeals for the Federal Circuit, which holds that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1405 (1997), quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original) [The claims at issue in University of California v. Eli Lilly defined the invention by function of the claimed DNA (encoding insulin)].
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species or by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d at 1568, 43 USPQ2d at 1406. 

Instant claims, in general, are directed to pharmaceutical compositions (in a topical dosage form for reduction of (taken as intended for treatment) atopic dermatitis, AD, or for Staphylococcus aureus; see instant claims 1 and 23, in particular) comprising “at least one species of gram negative bacteria” that is purified, viable, commensal organism (or at least one species comprising up to 3 or 5 strains; see instant claims 2-8, 12-13, 21-22 and new claim 25, for instance)  in an “amount sufficient for” said reduction of atopic dermatitis (or for reduction of skin Staphylococcus aureus) in a subject in need thereof, wherein the composition encompasses any gram negative bacteria, including from genus Pseudomonas, Pantoea (Enterobacter), or Moraxella, Acinetobacter, etc. (see instant claims 8, 21 and 22, for instance) that comprises the specific species as currently recited in dependent claims 3, 7-8, 21-22, and 25, for instance. The BRI of the product claims 1 and 23 encompasses not only any genus of the commensal gram negative bacteria, but also any species, strains and/or isolates of any particular gram negative bacterium (such as isolated from skin of any subject that may or may not have AD; see instantly amended claims 1 and 23, in particular). It is to be noted that gram negative bacteria are a major group of bacteria comprising several genera/species, some of which can also live as commensal organisms on the animal skin and other organs, and can potentially act as opportunistic pathogens (as evidenced by applicant’s own disclosure of record, and as further discussed below).
However, per applicant’s specification (see parent 15/939,066, Examples 1-6, in particular), the only relevant disclosure and/or exemplification for the effective reduction (or treatment) of atopic dermatitis in a subject in need pertains to the use and/or topical administration of specific Roseomonas mucosa strains (and/or isolates that were obtained from skin of the healthy volunteer donors that did not have atopic dermatitis; see disclosure from the results of the applicant’s Examples 4-6, mouse AD model disclosed in Example 6, in particular). In addition, applicant’s own disclosure provides the evidence that only viable/live bacterial cells Roseomonas mucosa strains (i.e. isolated from healthy donors) were able to effectuate the treatment of atopic dermatitis in a subject in need thereof, not the “dead mix” nor the supernatant alone (i.e. from culture of cells; see specification 15/939,066, page 34, Example 6, in particular).  There is no reasonable disclosure for a therapeutically effective topical treatment for reduction of atopic dermatitis in a subject in need using any or all genus/species of the commensal gram negative bacteria (and/or associated strains/isolates thereof, irrespective of the fact whether they were isolated from donors with or without atopic dermatitis; see instant claim 1, for instance) even species that may be commensal to the subject in need as currently amended/presented in the form of a pharmaceutical composition of claims 1 and 23.  No specific commensal species, strains and/or isolates (other than Roseomonas mucosa isolates from skin of healthy volunteers; see discussion below) of gram negative bacteria have been appropriately disclosed as being effective in treating/reducing AD, at least in the mouse model (as shown in Example 6 by applicants for specific strains of Roseomonas mucosa from skin of healthy volunteers).  In fact, the disclosure of record is clear as to the fact that the isolates/strains of even the same species of Roseomonas mucosa isolated from the skin of atopic dermatitis patients, did not provide effective treatment (see parent specification, 15/939,066 on page 34, Example 6, in particular) of said disease, at least as shown in the mouse model of atopic dermatitis.  In addition, applicant’s Examples 3 also demonstrated the fact that the commensal gram negative (CGN) bacteria samples differ substantially between isolates from healthy donors (that did not have AD) versus isolates from donors that were suffering from AD (see Example 2 in the parent disclosure), and that CGN isolates from AD patients “had more variable effects with most strains failing to inhibit (fig. 1B; Fig. 4)” the growth of S. aureus when tested in vitro (see parent specification, Example 3, page 32, in particular). Applicant’s Example 5 also demonstrated the Rm (R. mucosa isolates) from healthy volunteers (compared to the CGN-Rm isolates from AD patients; see page 34 of the parent specification) preserved the skin barrier function when tested in experimental mice. In fact, per applicant’s own disclosure, application of CGN-Rm isolates obtained from AD donors “increased TEWL” (indicative of skin barrier function loss, i.e. suggesting no therapeutic efficacy; see Example 5; and figure 2D, in particular).  Also, applicant’s Example 6 (titled “CGN from healthy volunteers improve outcomes in a mouse model of AD”; see page 34 of parent disclosure) provides the direct factual evidence that not only isolated Roseomonas mucosa strains isolated from AD patients fail to provide therapeutic protection in experimental mice model of AD, the isolated Pseudomonas aeruginosa from healthy donors also failed to “protect against disease onset (Fig. 3A), despite the latter’s impact on KC activation (Fig. 7) and S. aureus inhibition (Fig. 1B)”.  It is also to be noted that instant disclosure does not provide evidence for the effectiveness of Pseudomonas aeruginosa isolated from AD donors on the inhibition of S. aureus per se (see instant claim 23, as amended; and parent disclosure 15/939,066, Figure 1C, for instance).
No other commensal, gram negative bacterial genus and/or species (or specific isolates thereof; or for that matter mixture of specific commensal gram negative CGN bacteria) have been isolated from skin of a donor and tested to show the efficacy for the topical treatment for reduction of AD using the pharmaceutical compositions, as currently claimed. There is nothing on the record, other than specific isolates of Roseomonas mucosa obtained from the skin of healthy human donors (i.e. subjects that do not have AD) that have been isolated, purified, cultured and shown by applicants to be topically effective in reducing/treating atopic dermatitis in subjects in need thereof (at least in mouse model of AD as shown in applicant’s Example 6), as well as for inhibiting the growth of S. aureus, at least on the skin of the experimental animals.  rd paragraph) for reducing the growth of S. aureus and for the treatment of atopic dermatitis (see also parent specification “Summary of the disclosure”; page 5, 2nd paragraph; page 7 and page 11, section “Gram Negative Bacteria”, for instances), no other specific commensal gram negative bacterial genus, species, and/or strains (or mixture thereof) have been disclosed by applicants with sufficient specificity towards the type of bacterial genus-species and the relevant amount sufficient for reduction of skin S. aureus, or for reduction/treatment of atopic dermatitis (i.e. structure-function correlation specific to the intended effects) in a patients in need. Applicant’s own statement (in the parent disclosure of 15/939,066, page 28) in this regards (using a mouse model for AD) is as follows:
“EXAMPLES
Studies were performed to evaluate if immunologic outcomes differ after exposure to
 different commensal gram negative (CGN) bacteria collected from human skin. For these studies, CGN bacteria were collected from healthy controls and patients with atopic dermatitis (AD). Using various cellular and culture-based models, their immunogenicity was evaluated. Representative strains of CGN were selected, and their impact was evaluated in the MC903 mouse model of AD. It was found that CGN bacteria taken from healthy human volunteers but not from patients with AD were associated with enhanced barrier function, innate immunity activation, and control of S. aureus. Treatment of AD with CGN from healthy controls improved outcomes in a mouse model.”

The prior art, on the other hand, does not provide suitable guidance related to the applicability for the broad group of any commensal gram negative bacteria (including the genus of Roseomonas bacterium) in the topical treatment of atopic dermatitis, as currently claimed by the applicants.  In fact, many of the gram negative bacterial species currently claimed, including Pseudomonas aeruginosa, are known to be opportunistic pathogen to mammals in general, and usually result from microbial invasion of the skin and its supporting structures (see for example disclosure from Ramakrishnan et al, 2015; previously cited by examiner; see abstract and page Pathogenesis”, in particular) that normally may be compromised in case of patients with atopic dermatitis (see applicant’s disclosure on page 1, section “Background”, for instance). Similarly, the recited species of Pantoea septica and Moraxella osloensis are also known to be opportunistic pathogen, and have been known to cause infections in humans (see Fernandez et al, 2018; see meeting abstract, previously cited by examiner; and Tan et al, 2001, see introduction on page 5010; previously cited by examiner), and a topical application of such viable bacterial species may not be clinically recommended, especially for skin-barrier, or immune-compromised subjects in need, or such subjects having atopic dermatitis, and/or skin S. aureus infections, for instance, as currently desired by amended claims 1 and 23, in particular. 
In brief, the prior art lacks sufficient guidance with regards to the pharmaceutical composition for topical treatment or reduction of atopic dermatitis (or for reducing skin S. aureus) in a subject in need using various commensal gram negative bacterial genus/species (including specific species of Roseomonas mucosa and/or any strains thereof), in order to prepare/use the composition to its full scope as currently claimed by the applicants (in this regard, see also the post-filing art of Myles et al, 2018, cited in applicant’s IDS dated 11/13/2018 NPL citation 055; see abstract, in particular, that demonstrates the fact that “isolates of R. mucosa from patients with AD worsened outcomes in these models”, and therefore as per applicant’s own disclosure, not all strains of even Roseomonas mucosa species could be predictively used for the claimed treatment of AD).  Additionally, applicant’s own test data in the mouse model of AD demonstrates unpredictability for the use of Pseudomonas aeruginosa strain/isolate, even the one that was isolated from healthy volunteers (“HV-CGN”), attesting to the fact that at least the pathogenic (or opportunistic pathogens) gram negative bacterial isolates any specific strain and/or isolate (for instance, of Pseudomonas aeruginosa, as recited in instant claims of record) from healthy or donor subjects having AD that demonstrate appropriate therapeutic efficacy in at least the mouse model for atopic dermatitis (in fact, Pseudomonas aeruginosa, irrespective of source, failed to provide any protection against the onset of AD similar to R. mucosa strains obtained from volunteers having AD, as disclosed in applicant’s Example 6 of the disclosure of record; see parent specification, page 34, lines 21-23).  Thus, regarding the composition of claim 23 (see also new claims 27-32, for instance), as currently amended for “reduction of skin Staphylococcus aureus in a subject in need thereof”, other than R. mucosa isolates and their effects on ear thickness in animals upon topical applications, there appears to be no disclosure for any other gram negative, skin commensal bacteria that provided similar results in vivo.  Although, applicants have disclosed the reduction of skin S. aureus amounts (see Figure 1C, in particular) using certain isolates of P. aeruginosa isolated from healthy volunteers, the instant claims (see claim 23, in particular and claims dependent therefrom) are not limited to such an scope. 
Therefore, considering the claim as a whole in light of the above discussed facts, applicants are not in possession of the entire scope of the product invention as currently claimed S. aureus skin infections that are typically associated with AD episodes, for instance) using said pharmaceutical composition comprising viable, purified, skin commensal bacterium from any gram negative bacterial genus/species, and/or strains (including known opportunistic pathogens such as Pseudomonas aeruginosa, Pantoea septica, Acinetobacter sp., or Moraxella osloensis), as recited in instant claims. 
The current disclosure and/or guidance provided by applicants on record is lacking for such examples, and therefore, appropriate correction is required. 
Issues under 101 and Prior Art
Claims appear to be free of 101 eligibility and prior art issues.
Double Patenting- Made/Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-9, 12-14, 21-23 and 25-34 (as currently presented) are/remain rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 5 of U.S. Patent No. 10,195,236 (issued on 02/05/2019 to same inventor and assignee on; from US application 15/939,066). Although the claims at issue are not identical, they are not patentably distinct from each other because issued claim 1 is also directed to a pharmaceutical composition (also for treatment of atopic dermatitis in a subject in need thereof) comprising a gram negative bacterial species/strains of Roseomonas mucosa (isolated from healthy donor S. aureus in a subject in need thereof, given disclosure in the issued patent for such an effects of R. mucosa strains obtained from skin of donor subject “that does not have atopic dermatitis”, such would have been obvious to an artisan of ordinary skill in the art (see issued claim 5, in particular). It is also noted that instant application is filed as a CON, and instant claims as currently presented are generic to the issued claims in ‘236 patent, and therefore an ODP rejection is proper.
2.	Claims 1-9, 12-14, 21-23 and 25-34 (as currently presented) are/remain rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 10,293,005 (issued on 05/21/2019; issued from US application 16/042,939 which was filed as a CIP of 15/939,066 on 07/23/2018). Although the claims at issue are not identical, they are not patentably distinct from each other because issued claim 1 is also directed to a pharmaceutical composition (also for treatment of atopic dermatitis in a subject in need thereof) comprising a gram negative bacterial species/strains of Roseomonas mucosa (isolated from healthy donor subjects, and have characterized nucleic acid sequences of SEQ ID Nos 1-3) that is formulated in the same topical dosage forms (which have been fully disclosed in the US application 16/042,939, from which the US patent ‘005 was issued). Although, instant claim 23 as currently amended recites reduction of skin S. aureus in a subject in need thereof (that typically include AD patients), given disclosure in the issued patent for such an effects of R. mucosa strains obtained from skin of donor subject “that does not have atopic dermatitis”, such would have been obvious to an artisan of ordinary skill in the art (see also issued patent ‘005, 
3.	Claims 1-9, 12-14, 21-23 and 25-34 (as currently presented) are/remain rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 4 of U.S. Patent No. 10,206,957 (issued to same inventors and assignee, on 02/19/2019 from US application 16/014,971 filed on 06/21/2018). Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claim 1, though directed to a method of use, employs the same product composition comprising at least one strain of gram negative bacteria Roseomonas mucosa for the same purposes of treating atopic dermatitis in a subject in need thereof, wherein said strains are isolated from skin of a donor subject that does not have said disease. Although, instant claim 23 as currently amended recites reduction of skin S. aureus in a subject in need thereof, given disclosure in the issued patent for such effects of R. mucosa strains obtained from skin of the donor subject “that does not have atopic dermatitis”, such would have been clearly obvious to an artisan of ordinary skill in the art (see issued patent ‘957, claim 4, in particular).  Since, the instant claims, as currently presented, recite the same generic product composition for the same purpose of reduction/treating atopic dermatitis (i.e. claims are in a genus-species relationship), or for reduction of skin S. aureus in a subject in need, an ODP rejection is properly made. 
Response to Applicant’s Arguments
Applicant's arguments filed on 12/07/2020 (as they pertain to the rejection of record over amended claims; see remarks, pages 6-9, in particular) have been fully considered but they are not persuasive for at least the following reasons of record (as also noted in the previous office action of record, dated 06/19/2020, section “Response to Applicant’s Arguments”):
regardless of the donor source” and that “a donor is merely a host for bacterial colonization” (see remarks, page 6), it is noted that office has merely pointed out what applicants own relevant data and/or disclosure provides as evidence, especially in relation to the desired reduction and/or treatment of atopic dermatitis per se, in a subject in need thereof (instant claim 1, as amended). Applicants has not provided specific evidence that the viable, R. mucosa isolates purified from skin of donor subject(s) having AD were able to reduce and/or treat AD episodes in subjects in need (see also examiner’s response in previous office action). On the contrary, applicants provided evidence/data that the CGN isolates from AD patients “had more variable effects with most strains failing to inhibit (fig. 1B; Fig. 4) the growth of S. aureus  when tested in vitro” (see parent specification, Example 3, page 32, in particular). Similarly, applicant’s Example 5 also demonstrated the fact that only CGN isolates (specifically R. mucosa isolates; see Figure 2D, in particular) from healthy volunteers (compared to the CGN-Rm isolates from AD patients; see page 34 of the parent specification) preserved the skin barrier function when tested in experimental mice.  In fact, application of CGN isolates from AD donors “increased TEWL” (indicative of skin barrier function loss; see Figure 2D). In addition, as already noted earlier, applicant’s Example 6 (titled “CGN from healthy volunteers improve outcomes in a mouse model of AD”; see page 34 of parent disclosure) provides direct evidence that not only Roseomonas mucosa strains isolated from skin of AD patients fail to provide therapeutic protection in experimental mice AD model, the isolated Pseudomonas aeruginosa from healthy donors also failed to “protect against disease onset (Fig. 3A), despite the latter’s impact on KC activation (Fig. 7) and S. aureus inhibition (Fig. 1B)”. Additionally, applicant’s own experimental data in mouse model of AD showed unpredictability Pseudomonas aeruginosa isolates, even the isolate that was obtained from healthy volunteers (“HV-CGN”), attesting to the fact that not every/any gram negative bacterial species/isolate would be suitable for treatment of AD in a subject in need thereof.  Moreover, as already noted in the rejection of record, the commensal, gram negative bacterial species and/or isolate (obtained from skin of a subject, be it from healthy or AD donors/volunteers) may act as potential opportunistic pathogen (depending on the physiological conditions of a subject in need; for example immune-compromised AD patients, or patients having open skin wounds or lacerations, etc.), and therefore may not be clinically suitable for such topical compositions for reducing AD, or for reduction of skin S. aureus in a subject in need, as currently claimed. Applicant’s own post-filing art regarding topical reduction/treatment of AD states that “Our recent investigation into the potential role of Gram-negative skin bacteria in AD revealed that isolates of one particular commensal, Roseomonas mucosa, collected from healthy volunteers (HVs) improved outcomes in mouse and cell culture models of AD. In contrast, isolates of R. mucosa from patients with AD worsened outcomes in these models” (see Myles et al, 2018; applicant’s IDS dated 11/13/2018, NPL citation 055; see abstract and introduction, in particular).
Regarding the amendment of claim 23 for the composition comprising viable, purified commensal gram negative bacteria for reducing skin S. aureus in a subject in need (such as a subject having AD that is typically associated with such infections, for instance, and/or other pathological conditions), applicant’s arguments (see remarks regarding Figures 1B and C, 3A and C, pages 6-9) have been duly noted and fully considered. However, it is to be noted that results presented in Fig. 1B are from an experiment using supernatants from cultures of CGN isolates (to see the effects on S. aureus growth in vitro), and not using viable cells topically applied on skin of a subject in need, per se.  In addition, applicants themselves state that while S. aureus by nearly 50% (Fig. 1B; Fig.4)”, the CGN isolates from AD patients (AD-CGN) “had more variable effects with most strains failing to inhibit (fig. 1B; Fig. 4)” the growth of S. aureus when tested in vitro (see parent specification, Example 3, page 32, in particular).  Thus, applicant’s own data and/or assessments attest to the fact that other than certain viable R. mucosa and P. aeruginosa isolates obtained from skin of healthy donors (HV-CGN), and to some extent certain viable isolates of R. mucosa from AD patients (i.e. AD-CGN; see Fig. 1C, in particular), no other commensal gram negative bacteria isolate was demonstrated in vivo to have a reducing effect on the growth of skin S. aureus, as required by the full scope of the instant claim 23, as currently amended.  Applicant’s argument that “…one isolate of P. aeruginosa from an HV donor provide for a reduction of ear swelling … the irritant alone” (see remarks, page 8, Fig. 3A) is duly considered but is not found to be persuasive because instant claim 23, as amended is not limited to an isolate of P. aeruginosa purified from skin of a healthy donor subject (i.e. HV-CGN) per se.  Similarly, the argument regarding ear thickness experiment using isolates of R. mucosa from HV and AD donors (as shown in figure 3C), that “…errors bars certainly do not exclude the existence of R. mucosa isolates from AD donors capable of a comparable result as isolates from HV donors...in Figure 3A” (see remarks, page 9), is duly noted and considered. However, it is not persuasive because statistical analyses and error estimations are there for a reason, i.e. to provide a reasonably accurate assessment using analytical/statistical data analysis. If that is the case as argued by applicants, there would be isolates in there with the opposite effects on the ear thickness too (and as can be seen with results obtained using the culture “supernatant” or the “dead mix”, for instance).  Moreover, instant claims are not limited to viable R. mucosa isolates per se; and secondly, the in vivo experimental results with MC903 agent alone at day 21 already demonstrate the fact that once the irritant per se). Thus, the argument that the gram negative commensal bacterial isolates “reduce markers of atopic dermatitis…regardless of the donor source” (see remarks, page 9) is fully considered, but is not found to be persuasive. The 112-first written description rejection of record is therefore properly made/maintained.  Applicants are advised to amend claims appropriately in order to obviate this rejection.
Regarding the ODP rejections of record “Applicant requests that the Office hold any double patenting rejection in abeyance until an otherwise allowable set of claims has been agreed to by the Office, at which time Applicant will consider submitting a terminal disclaimer if so required” (see remarks, page 10, 2nd paragraph), which is duly acknowledged and considered. However, as discussed above, since the ODP rejections are still deemed proper, in the absence of a Terminal Disclaimer from applicants, the rejections of record as discussed above, have been properly made/maintained.
Conclusion
NO claims are currently allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657